Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162129(45)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SPECTRUM HEALTH HOSPITALS,                                                                           Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                    MSC: 162129                                         Justices
  v                                                                 COA: 347553
                                                                    Kent CC: 17-007661-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant,
  and
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellee..
  _________________________________________/

         On order of the Chief Justice, the motion of the Coalition Protecting Auto No-Fault
  for leave to appear as an amicus curiae in this case and to file a brief amicus curiae is
  GRANTED. The amicus brief will be accepted for filing if submitted on or before January
  15, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 8, 2020

                                                                               Clerk